DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
Applicant’s amendments filed on 02/28/2022.
Claims 1 3-22 are currently pending.
Claims 15-22 have been withdrawn.
Claims 1, 5-7, and 13 have been amended.
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6, 11, 13  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Graesser (US 2016/0361896) in view of Mcquade (US 3,698,978)
Regarding Claims 1 and 13, Graesser teaches a multilayer composite comprising a decorative layer comprising a first decorative material and a second decorative material (Abstract; Claim 1 of Graesser), the first decorative material having a veneer (Paragraph 0046, 0052) and the second decorative material having a plastic foil that has a relief. (Paragraph 0018, Claim 5 of Graesser). Graesser teaches the veneer and the plastic foil are planarly connected to one another in such a way that the relief penetrates the veneer (Fig. 3, 4; Paragraph 0018) and the height of the relief is equal to a thickness of the veneer. (Paragraph 0091-0099; Fig. 4)
Graesser does not specifically teach the plastic foil with the relief is embossed foil. 
Mcquade teaches decorative laminates with inlays (Abstract), where the inlays polymeric foils that are embossed with a texture. (Column 3, Lines 15-35). Mcquade teaches this embossing allows for different appearance for the relief and the resulting decorative 
Regarding Claim 3, Graesser teaches the veneer and plastic foil are connected by using glue. (Paragraph 0091, Fig. 1, 2). 
Regarding Claim 4, Graesser teaches the adhesive can be hot melt adhesives. (Paragraph 0117)
Regarding Claim 6, Graesser teaches the plastic foil is a multilayer composite of a plurality of plastic foils that can be different from one another. (Paragraph 0017, 0029).
Regarding Claim 11, Graesser teaches the plastic foil can be polyamide (Paragraph 0070), which is an electrically insulating. 
Regarding Claim 14, Graesser teaches the plastic foil can be polyolefin, polyether, polyamide or polysulphone (Paragraph 0070). 

Claim 5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graesser and Mcquade in view of Jong et al. (US 2013/0213237)
Regarding Claim 5, Graesser does not teach a second relief that does not penetrate the veneer and the height of the second relief being smaller than the thickness of the veneer.  
Jong teaches a decorative wood veneered composite, comprising a wood veneer and a plastic substrate (Abstract; Fig. 4-5), where the plastic substrate protrudes (relief) into the back side of the wood veneer but do not penetrate, such that the relief is smaller than the thickness 
Regarding Claim 7, Graesser does not teach the foil or second multilayer composite has one or more sensors elements.
Jong teaches a decorative wood veneered composite, comprising a wood veneer and a plastic substrate (Abstract; Fig. 4-5), where a capacitive sensor element is applied to the rear side of the plastic foil. (Paragraph 0016). Jong teaches this allows the veneer to operate both as a decorative element and as functional element, such as a teakettle (Paragraph 0046). Thus, as Jong teaches a sensor allows the composite to be provide both functional and decorative effects, it would have been obvious to one with ordinary skill in the art to apply a sensor element to plastic foil/second multilayer composite. 
Regarding Claim 8, Graesser does not specifically teach the plastic foil is transparent, translucent or opaque and the relief is transparent, translucent or opaque.
Jong teaches having the plastic foil and relief be transparent, (Paragraph 0010-0014, 0050) as it allows for patterns to be shown through and make a more visible and attractive decorative element that can provide information to the user. (Paragraph 0006). Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the relief and plastic foil of Graesser to be transparent to allow for better visibility of the decorative effective of Graesser.
Regarding Claim 9, Jong teaches a source of light (Paragraph 0043, Fig. 5, Item 324, 328) attached to the bottom of the multilayer composite. Jong teaches this light illuminates the transparent reliefs (Paragraph 0075), which allows for more visibility of the reliefs and provides visual information to the user. Thus, as Jong teaches a source of light illuminating the transparent reliefs provides visibility and visual information, it would have been obvious to one with ordinary skill in the art to apply a source of light to the transparent reliefs of Graesser. 
Regarding Claim 12, Graesser does not specifically teach the relief is in the form a pictogram. 
Jong teaches the relief can formed into various symbols or patterns. (Paragraph 0007). This allows the relief to communicate information to the user. (Fig. 4A, 4B; Paragraph 0078-0082) Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to make the relief of Graesser into a picture/design to communicate information to a user. 

Claim 10 is rejected under 35 U.S.C. 103 for being unpatentable over Graesser and Macquade in view of Yuzawa et al. (US 2002/0031620).
Regarding Claim 10, Graesser does not teach the plastic foil has a dye. 
Yuzawa teaches a wood-decorative article comprising a veneer and plastic substrate/foil. (Abstract; Claim 1 of Yuzawa). Yuzawa teaches using dyed substrates, which is used to enhance the grain of the veneer to improve the appearance of the veneer. (Paragraph 0130). Thus, as Yuzawa teaches applying dying and color to the substrate improves the . 
Double Patenting
Claims 1, 3, 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 10, 518, 505 in view of McQuade. Although the claims at issue are not identical, they are not patentably distinct from each other because, the Patent does not recite the term “relief” and uses “second decorative material” instead. However, Patent teaches the same structure recited in the instant Application. McQuade further teaches embossing reliefs, as discussed above, to further allow for better decorative options and designs.
Response to Arguments
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
The prior objections have been withdrawn, due to Applicant’s amendments. 
The prior double patenting rejection has been withdrawn, due to Applicant’s amendments.
The arguments regarding §102/103 have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Michael Zhang/Primary Examiner, Art Unit 1781